Exhibit 10.2
Consent
Regarding
Loan and Security Agreement
     THIS CONSENT Regarding Loan and Security Agreement (this “Consent”) is
entered into as of June 19, 2009, by and between SILICON VALLEY BANK (“Bank”),
on the one side, and
     EV3 ENDOVASCULAR, INC., a Delaware corporation,
     EV3 INTERNATIONAL, INC., a Delaware corporation,
     MICRO THERAPEUTICS, INC., a Delaware corporation, and
     FOXHOLLOW TECHNOLOGIES, INC., a Delaware corporation
(collectively and jointly and severally referred to as “Borrowers”), whose
address is c/o ev3 Inc., 9600 54th Avenue North, Plymouth, MN 55442, on the
other side.
Recitals
     A. Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of an Effective Date of June 28, 2006 (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”). The Obligations of the Borrowers have been guarantied by, among
others, the following companies, in favor of Bank: ev3 Inc., a Delaware
corporation; Micro Therapeutics International, Inc., a Delaware corporation; and
ev3 Peripheral, Inc., a Minnesota corporation (collectively, the “Guarantors”).
     B. Bank has extended credit to Borrowers for the purposes permitted in the
Loan Agreement.
     C. Borrowers have requested that Bank (i) consent to the Chestnut Merger
(as defined below), and (ii) make certain other revisions to the Loan Agreement,
all as more fully set forth herein.
     D. Bank has agreed to provide a consent and to so amend certain provisions
of the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. Definitions. Capitalized terms used but not defined in this Consent
shall have the meanings given to them in the Loan Agreement.
     2. Consent to Merger. Borrowers have advised Bank that (a) Parent has
entered into an agreement and plan of merger whereby Starsky Merger Sub, Inc., a
California corporation and a direct wholly owned subsidiary of Parent, will
merge with and into Chestnut Medical Technologies, Inc., a California
corporation (“Chestnut Medical”), with Chestnut Medical being the surviving
corporation, and, immediately subsequent to such merger, Chestnut Medical will
merge with and into Starsky Acquisition Sub, Inc., a California corporation and
a direct wholly owned subsidiary of Parent (“Merger Subsidiary”), with Merger
Subsidiary being the surviving corporation (such mergers being collectively
referred to as the “Chestnut Mergers”), and (b) the total consideration for the
acquisition of Chestnut Medical by virtue of the Chestnut Mergers shall be a
maximum of $150,000,000 to be structured as follows:
An amount equal to $75,000,000 will be payable by Parent at closing of the
Chestnut Mergers, with 50% to be paid in cash and the remaining amount in Parent
stock; and
Upon receiving a FDA pre-market approval letter (“PMA letter”) for securing an
indication to treat intracranial aneurysms and to commercialize the Chestnut
Medical Pipeline device in the United States, a second payment by Parent will be
structured as follows: $75,000,000 (split 50/50 between cash and Parent stock)
provided that (y) if the PMA letter is not received by October 1, 2011, the
$75,000,000 payment will decrease by $3,750,000 per month and will decrease to
zero if the PMA letter is not received by December 31, 2012, and (z) if the
following conditions are not satisfied, Parent will be able to defer up to
$30,000,000 of the cash portion of the payment for 12 months: (A) Parent has a
minimum cash balance of $75,000,000 at the time the PMA letter is received, (B)
making the payment would not result in an Event of Default under the Loan
Documents, and (C) the payment would not be viewed as materially adverse to the
business.
Parent and Borrowers have requested that, in accordance with Sections 7.3 and
7.7(a) of the Loan Agreement, Bank consent to the Chestnut Mergers, and, in
reliance on the representations, warranties and covenants contained herein, Bank
hereby consents to the Chestnut Mergers, upon the conditions that (which
conditions Borrowers agree to satisfy) (i) concurrently herewith Merger
Subsidiary shall grant to Bank a security interest in all of its “Collateral”
(defined herein as defined in the Loan Agreement except that references in such
definition to Borrower shall instead be to Merger Subsidiary) to secure all of
the Obligations pursuant to a writing acceptable to Bank, (ii) immediately after
the consummation of the Chestnut Mergers, Bank shall have a first-priority,
perfected, security interest in all of the Collateral of Merger Subsidiary, and
such Collateral shall be subject to no security interests or Liens other than
Permitted Liens, and (iii) the Chestnut Mergers are consummated on or before
July 31, 2009. This consent does not constitute a waiver of any of the other
terms or provisions of the Loan Agreement, or any other Loan Documents, or any
other agreement, document or instrument providing rights in favor of

2



--------------------------------------------------------------------------------



 



Bank, nor does it constitute a consent to any other transaction or event,
whether or not similar to the foregoing, and whether or not related to any of
the transactions or events referred to herein. For purposes of clarity and
without limitation on the generality of the foregoing limitations on Bank’s
consent, Borrowers acknowledge that Bank is not consenting to any breach of any
financial covenant that may be contained in the Loan Documents that may result
from the Chestnut Mergers.
     3. New Guarantor. Borrowers agree to cause the following to occur within
30 days of the consummation of the Chestnut Mergers:
          a. Merger Subsidiary shall become a Guarantor of the Obligations by
executing a continuing guaranty in favor of Bank, and shall execute a security
agreement in favor of Bank, in each case in the same form and substance as has
been executed by the other Guarantors.
          b. Merger Subsidiary, Borrowers and Guarantors shall execute such
documents, and take such actions, as Bank shall reasonably request, in order
that the agreements and other documentation that effectuates Merger Subsidiary
becoming a secured Guarantor shall be the same as that for the other Guarantors.
          c. Merger Subsidiary’s organizational documents shall not prohibit or
limit Merger Subsidiary becoming a Guarantor or providing the security interest
contemplated herein.
     4. Further Mergers of Merger Subsidiary.
          4.1 Section 7.3 (Mergers or Acquisitions). Notwithstanding and without
limitation upon Section 7.3 of the Loan Agreement, after the consummation of the
Chestnut Mergers, Merger Subsidiary shall not merge into any Borrower or Secured
Guarantor unless Bank has consented in writing.
     5. Limitation on Consent and Amendments
          5.1 The consents and amendments set forth herein are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any other transaction or to any amendment,
waiver or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
          5.2 This Consent shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed, shall remain in full force and
effect, and are incorporated herein by reference.

3



--------------------------------------------------------------------------------



 



     6. Representations and Warranties. To induce Bank to enter into this
Consent, each Borrower hereby represents and warrants to Bank as follows:
          6.1 Immediately after giving effect to this Consent (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          6.2 Borrower has the power and authority to execute and deliver this
Consent and to perform its obligations under the Loan Agreement, as amended or
supplemented by this Consent;
          6.3 The organizational documents of Borrower previously delivered to
Bank remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect except for the
amendment to Parent’s Amended and Restated Certificate of Incorporation filed
with the SEC as an exhibit to Form 8-K on July 23, 2007, a copy of which has
been provided to Bank marked to show the differences from the certificate of
incorporation of Parent that was in effect as of June 21, 2005;
          6.4 The execution and delivery by Borrower of this Consent and the
performance by Borrower of its obligations under the Loan Agreement, as amended
or supplemented by this Consent, have been duly authorized;
          6.5 The execution and delivery by Borrower of this Consent and the
performance by Borrower of its obligations under the Loan Agreement, as amended
or supplemented by this Consent, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;
          6.6 The execution and delivery by Borrower of this Consent and the
performance by Borrower of its obligations under the Loan Agreement, as amended
or supplemented by this Consent, do not require any order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by any governmental or public body or authority, or
subdivision thereof, binding on Borrower, except (i) such filings as shall be
required by law to perfect security interests in the Collateral of Merger
Subsidiary as contemplated by this Consent, or (ii) as already has been obtained
or made; and
          6.7 This Consent has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

4



--------------------------------------------------------------------------------



 



     7. Counterparts. This Consent may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
     8. Effectiveness. This Consent shall be deemed effective upon (a) the due
execution and delivery of this Consent by each party hereto, and (b) Bank’s
receipt of the Acknowledgment of Consent and Reaffirmation of Guaranty
substantially in the form attached hereto as Schedule 1, duly executed and
delivered by each Guarantor named thereon.
     In Witness Whereof, the parties hereto have caused this Consent to be duly
executed and delivered as of the date first written above.

                      Borrowers:                
 
                    EV3 ENDOVASCULAR, INC.       EV3 INTERNATIONAL, INC.    
 
                   
By:
  /s/ Kevin Klemz       By:   /s/ Kevin Klemz    
 
                   
Name:
  Kevin Klemz       Name:   Kevin Klemz    
Title:
  Secretary       Title:   Secretary    
 
                    MICRO THERAPEUTICS, INC.       FOXHOLLOW TECHNOLOGIES, INC.
   
 
                   
By:
  /s/ Kevin Klemz       By:   /s/ Kevin Klemz    
 
                   
Name:
  Kevin Klemz       Name:   Kevin Klemz    
Title:
  Secretary       Title:   Secretary    
 
                    Bank:                
 
                    SILICON VALLEY BANK                
 
                   
By:
Name:
  /s/ Jay Wefel
 
Jay Wefel                
Title:
  Relationship Manager                

5



--------------------------------------------------------------------------------



 



Schedule 1
Acknowledgment of Consent
and Reaffirmation of Guaranty

June 23, 2009
Silicon Valley Bank
380 Interlocken Crescent Ste 600
Broomfield, CO 80021
     Re:      Silicon Valley Bank/ev3 Inc.
Gentlemen:
     Reference is made to (i) the Loan and Security Agreement (as amended from
time to time, the “Loan Agreement”), dated as of an Effective Date of June 28,
2006, between Silicon Valley Bank (“Bank”), on the one side, and ev3
Endovascular, Inc., ev3 International, Inc., Micro Therapeutics, Inc., and
FoxHollow Technologies, Inc. (collectively, the “Borrowers”), on the other side,
and (ii) the Consent Regarding Loan and Security Agreement (the “Consent”), of
substantially even date, between Bank and Borrowers. (Capitalized terms used but
not defined herein shall have the meanings given to them in the Loan Agreement.)
     The undersigned (each a “Guarantor”) are each parties to that certain
Amended Unconditional Guaranty, dated as of December 14, 2007, in favor of Bank
(the “Guaranty”). Each Guarantor agrees that:
     Section 1. It acknowledges and confirms that it has reviewed and approved
the terms and conditions of the Consent.
     Section 2. It consents to the Consent and agrees that the Guaranty shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Consent or any other
document or instrument delivered in connection herewith.
     Section 3. It represents and warrants that, after giving effect to the
Consent, all representations and warranties contained in the Guaranty are true,
accurate and complete as if made the date hereof.
     Section 4. Notwithstanding the foregoing, it acknowledges and agrees that
its approval and consent are not required by the Guaranty and are not required
in order for

6



--------------------------------------------------------------------------------



 



the Guaranty to continue in full force and effect, as valid, enforceable and
unimpaired, and that Bank’s request for its consent is not meant to establish a
course of conduct requiring future consents.
     Section 5. This agreement may be executed in any number of counterparts and
all such counterparts taken together shall be deemed to constitute one and the
same instrument. This agreement, the Guaranty, and the other written agreements
entered into in connection with the Guaranty constitute and contain the entire
agreement of the parties and supersede any and all prior and contemporaneous
agreements, negotiations, correspondence, understandings and communications
between the undersigned and Bank, whether written or oral, respecting the
subject matter hereof. This agreement shall be construed in connection with and
as a part of the Guaranty and the terms of the Guaranty are incorporated herein.
Guarantor

                      ev3 Inc.       ev3 Peripheral, Inc.    
 
                   
By:
  /s/ Kevin Klemz       By:   /s/ Kevin Klemz    
 
                   
Name:
  Kevin Klemz       Name:   Kevin Klemz    
Title:
  Secretary       Title:   Secretary    
 
                    Micro Therapeutics International, Inc.                    
By:
Name:
  /s/ Kevin Klemz
 
Kevin Klemz                
Title:
  Secretary                

7



--------------------------------------------------------------------------------



 



June 24, 2009
Silicon Valley Bank
     Re:       Silicon Valley Bank/Starsky Acquisition Sub, Inc.
Gentlemen:
     Reference is made to the Loan and Security Agreement (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”), dated
June 28, 2006, between Silicon Valley Bank (“Bank”) and ev3 Endovascular, Inc.,
ev3 International, Inc., Micro Therapeutics, Inc., and Foxhollow Technologies,
Inc. (jointly and severally, “Borrower”).
     The undersigned (“Pledgor”) hereby grants to the Bank a continuing security
interest in all presently existing and later acquired “Collateral” as described
on Exhibit A to secure all now existing and later arising “Obligations” (as
defined in the Loan Agreement) of Borrower. Pledgor hereby represents and
warrants to Bank that such Collateral is held by it free and clear of all
“Liens” (as defined in the Loan Agreement) other than “Permitted Liens” (as
defined in the Loan Agreement; provided that for purposes of the use of the term
“Permitted Liens” in the context of Pledgor, when “Borrower” is used in such
definition it shall be deemed to refer to Pledgor.) Pledgor hereby waives
(i) until all of the Obligations have been irrevocably paid and performed in
full (other than inchoate indemnity obligations), all rights of subrogation,
reimbursement, indemnification and contribution of every kind, and all rights of
recourse to any assets of Borrower, and all rights to any collateral or security
held for the payment and performance of any Obligations, including (but not
limited to) any of the foregoing rights which Pledgor may have under any present
or future document or agreement with Borrower or any other person, and including
(but not limited to) any of the foregoing rights which Pledgor may have under
any equitable doctrine of subrogation, implied contract, or unjust enrichment,
or any other equitable or legal doctrine, (ii) any other rights or defenses that
are or may become available to Pledgor by reason of Sections 2787 to 2855,
inclusive, of the California Civil Code, and (iii) any rights or defenses that
Pledgor may have by reason of any election of remedies by Bank.
     California law governs this agreement without regard to principles of
conflicts of law. In any proceeding arising out of this agreement, the
prevailing party will be entitled to recover its reasonable attorneys’ fees and
other reasonable costs and expenses. This Agreement may be executed in any
number of counterparts.

                  Sincerely,    
 
                STARSKY ACQUISITION SUB, INC.    
 
           
 
  By:   /s/ Kevin Klemz    
 
           
 
  Name:   Kevin Klemz    
 
  Title:   CEO and Secretary    

          Accepted and Agreed:    
 
        SILICON VALLEY BANK    
 
       
By
   
 
   
Name:
   
 
   
Title:
   
 
   

8



--------------------------------------------------------------------------------



 



EXHIBIT A
     The Collateral consists of all of Pledgor’s right, title and interest in
and to all of Pledgor’s assets (except as otherwise provided below), including,
without limitation, Pledgor’s right, title and interest in and to the following
personal property:
     All goods, Accounts, (as defined below) (including health-care
receivables), Equipment (as defined below), Inventory (as defined below),
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (as defined below) (except as provided
below), commercial tort claims, documents, instruments (including any promissory
notes), chattel paper (whether tangible or electronic), cash, deposit accounts,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
     All Pledgor’s Books (as defined below), relating to the foregoing, and any
and all claims, rights and interests in any of the above and all substitutions
for, additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.
     Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Pledgor connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.
     As used herein, “Equipment” shall have the following meaning, all
“equipment” as defined in the Code with such additions to such term as may
hereafter be made, and includes without limitation all machinery, fixtures,
goods, vehicles (including motor vehicles and trailers), and any interest in any
of the foregoing.
     As used herein, “Inventory” shall have the following meaning, all
“inventory” as defined in the Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Pledgor’s custody or possession or in transit
and including any returned goods and any documents of title representing any of
the above.
     As used herein, “General Intangibles” shall have the following meaning, all
“general intangibles” as defined in the Code in effect on the date hereof with
such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.
     As used herein, “Pledgor’s Books” shall have the following meaning, all
Pledgor’s books and records including ledgers, federal and state tax returns,
records regarding Pledgor’s assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information.
     As used herein, “Code” shall mean the Uniform Commercial Code.

9